DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is the fourth Office action on the merits of the claims.
All citations to the Manual of Patent Examining Procedure (MPEP) refer to the following revision:  R-10.2019, which was released in June 2020.
Status of the Claims
In the Reply filed 12 May 2022, Applicant amended claims 1, 4-7, 9, and 22.  Claims 1-23 are pending.  Claims 8-15 and 18-20, which are directed to various non-elected species of additional medication, remain withdrawn from consideration.  Claim 17 remains allowed.  Claims 1-7, 16, and 21-23 are considered below.
Claims of Benefit and/or Priority (Updated)
Applicant’s claim of benefit recites, inter alia, that the present application is a continuation-in-part of Application No. 16/861,128 (parent application).  It is critical to recognize, however, that claims in a continuation-in-part application must be directed solely to subject matter adequately disclosed under 35 U.S.C. 112 in the parent nonprovisional application to receive the benefit of the filing date of the parent nonprovisional application.  MPEP § 211.05(I)(B).  If a claim in a continuation-in-part (CIP) application recites a feature that was not disclosed or adequately supported by a proper disclosure under 35 U.S.C. 112 in the parent nonprovisional application, but instead was first introduced or adequately supported in the present CIP application, such a claim is entitled only to the filing date of the present CIP application.  Id.  With these controlling principles in mind, the examiner now addresses the claims of the present application:
Regarding claim 1, the following are not described in the parent Application (16/861,128): “encephalitis” and “central nervous system vasculitis.”  The examiner notes that the ’128 Application does not even support the “vasculitis” genus.  Consequently, neither claim 1 nor any claim depending thereon is entitled to the benefit of the filing date of the ’128 Application.  
The examiner additionally notes that claim 1 is not supported by the grandparent application (16/246,618), which contains no disclosure directed to the “respiratory tract.”  Consequently, neither claim 1 nor any claim depending thereon is entitled to the benefit of the filing date of the ’618 Application.  
Furthermore, the examiner notes that Provisional Application No. 62/839,738 (filed 28 April 2019), which has been asserted again by Applicant in the Reply filed 12 May 2022, does not provide adequate support for claim 1, as explained below.  
The specification of the ’738 Provisional contains only very limited disclosure directed to the respiratory tract.  The most relevant disclosure is set forth in paragraph [00368], which is on page 77 and discusses “surface application after thermal or chemical burns of the skin or mucosa such as conjunctiva, mouth, accidental ingestion of hot fluid or chemical etc. face, hand, legs or skull to the respiratory tract to reduce activation of TGF-beta and scarring, and fibrosis after inflammatory diseases of the lung.”  Emphasis added.  There is no mention in paragraph [00368], or elsewhere in the ’738 Provisional, of treating viral infections of the respiratory tract or even treating inflammation of the respiratory tract caused by a viral infection.  The only meaningful discussion concerning viral infections is in relation to corneal implants, which are the focus of the ’738 Provisional.  See, e.g., pages 50-51 at paras. [0253]-[0256].  The examiner notes that the claims of the ’738 Provisional are silent in regard to viruses and viral infections.  The foregoing observations take on additional relevance in view of the fact that the specification of the present application, in contrast to the ’738 Provisional, redefines the genus of respiratory tract inflammatory disease (RTID) by broadening it to include viral infections, including even SARS-CoV-2 and other coronaviral infections.  Page 16 at paras. [0064]-[0065]; page 153 at paras. [00713]-[00714]; and page 167 at para. [00768].  
Claim 1 of the present application recites the RTID genus, and that genus must be given its broadest reasonable interpretation in light of the present specification.  MPEP § 2111 (“During patent examination, the pending claims must be ‘given their broadest reasonable interpretation consistent with the specification.’”), quoting Phillips v. AWH Corp., 415 F.3d 1303, 1316 (Fed. Cir. 2005) (en banc).  It follows that the breadth of the RTID genus recited in claim 1 of the present application is not adequately supported by the ’738 Provisional, which does not contemplate the broadening or expansion in relation to RTIDs discussed in the present specification (see previous paragraph).  For that reason, claim 1 necessarily encompasses subject matter that is not supported by the ’738 Provisional.  Consequently, neither claim 1 nor any claim depending thereon is entitled to the benefit of the filing date of the ’738 Provisional.
The examiner acknowledges that Provisional Application No. 63/131,761 (filed 29 December 2020) continues to provide support for claim 1.  
The examiner additionally acknowledges that Provisional Application No. 63/039,959 (filed 16 June 2020) continues to provide support for claim 1.  
In sum, claim 1 is entitled to the filing date of the ’959 Provisional, which is 16 June 2020.  
Regarding claim 5, the following is not described in the parent (’128) Application: “viral specific antibody.”  Consequently, this claim is not entitled to the benefit of the filing date of the parent ’128 Application, which is 28 April 2020.  The examiner acknowledges that the ’959 Provisional describes viral specific antibodies.  Page 7 at para. [0032]; page 22 at para. [0079].  Claim 5 is entitled to the filing date of the ’959 Provisional, which is 16 June 2020.
Regarding claims 16 and 21, the following is not described in the parent ’128 Application: “methylene blue.”  Consequently, those three claims are not entitled to the benefit of the filing date of the parent ’128 Application, which is 28 April 2020.  Furthermore, the examiner notes that none of the following provisional applications provides support for methylene blue: US 63/055,770 (filed 23 July 2020), US 63/077,677 filed 13 September 2020), and US 63/106,319 (27 October 2020).
The examiner acknowledges that the ’761 Provisional describes methylene blue.  Page 15 at paras. [0072]-[0073].  In sum, claims 16 and 21 are entitled to the filing date of the ’761 Provisional, which is 29 December 2020.  
Regarding claims 22 and 23 (as recently amended), the examiner finds that both those claims are supported by the parent ’128 Application (filed 28 April 2020).  However, they are not supported by the grandparent application (16/246,618), which contains no disclosure directed to the lungs.  Applicant has asserted that Provisional Application No. 62/839,738 (filed 28 April 2019) provides support for claims 22 and 23.  Reply (12 May 2022) at pages 10-11.  The examiner disagrees, as explained below.  
Regarding the ’738 Provisional, which has been asserted again by Applicant, the examiner notes that “lung inflammatory disease” (claim 22) is merely a class of “respiratory tract inflammatory disease” (claim 1).  Accordingly, the detailed analysis set forth above regarding claim 1 is applicable also to claims 22 and 23.  See paragraphs 8-10, supra.  Additionally, the examiner notes that the ’738 Provisional refers to “an inflammatory disease of the lung” in paragraphs [0024] and [0044] but, as discussed above in regard to claim 1, includes no discussion defining an inflammatory disease of the lung as a SARS-CoV-2 infection or other viral or coronaviral infection.  In stark contrast, the specification of the present application includes such discussion.  See, e.g., para. [0036] (“Respiratory infections also involve inflammatory processes. Respiratory infections are mostly manifested as bacterial or viral infections affecting the nose, throat, epiglottis, trachea, and the lungs.”) and para. [0071] (“In yet a further embodiment, the at least one of the respiratory tract inflammatory disease, the central nervous system inflammatory disease, and the vasculitis comprises at least one of a viral infection of the lung, a viral brain encephalitis, and a brain vasculitis”).  
In the alternative, priority to the ’738 Provisional is provisionally denied because it does not provide written descriptive support for either the species of virus elected by Applicant (i.e., SARS-CoV-2) or the species of antiviral medication elected by Applicant (i.e., remdesivir), both of which are presently under examination.  This action by the examiner is necessary to avoid incurring a serious search and examination burden relating to claims 22 and 23, which were newly added in the Amendment filed 16 August 2021.  The examiner notes that Applicant was free to elect species that are supported by the ’738 Provisional but did not.
Given the complexity and length of the claim of benefit for this application, Applicant is alerted that the examiner’s analysis set forth above is not exhaustive.  Additionally, the examiner will extend his analysis of the claim of benefit, as needed, to address any future claim amendments made by Applicant.  
Status of the Rejections
The rejection of claim 22 under 35 U.S.C. 103 as being unpatentable over Xu (“Broad spectrum antiviral agent niclosamide and its therapeutic potential.” ACS infectious diseases 6.5 (March 3, 2020): 909-915) is withdrawn in view of Applicant’s narrowing amendment requiring administration by inhalation.  
The rejection of claim 23 under 35 U.S.C. 103 as being unpatentable over Xu, as applied to claim 22, in view of Sanders (“Pharmacologic treatments for coronavirus disease 2019 (COVID-19): a review.” JAMA (13 April 2020): 1824-1836. doi:10.1001/jama.2020.6019) is withdrawn.  
The rejection of claims 1-3 and 7 under 35 U.S.C. 103 as being unpatentable over Xu (“Broad spectrum antiviral agent niclosamide and its therapeutic potential.” ACS infectious diseases 6.5 (March 3, 2020): 909-915) in view of Moriguchi (“A first case of meningitis/encephalitis associated with SARS-Coronavirus-2.” International journal of infectious diseases 94 (April 3, 2020): 55-58. https://doi.org/10.1016/j.ijid.2020.03.062) is withdrawn in view of Applicant’s narrowing amendment to claim 1 requiring administration by inhalation through the nose.
All §103 rejections predicated on the foregoing rejection (Xu in view of Moriguchi) are withdrawn.  
All §103 rejections set forth in this Office action are new and have been necessitated by Applicant’s recent claim amendments.  
Claim Rejections - 35 U.S.C. 103
The following is a quotation of 35 U.S.C. 103, which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Xu (“Broad spectrum antiviral agent niclosamide and its therapeutic potential.” ACS infectious diseases 6.5 (March 3, 2020): 909-915) in view of Glick (US 10,980,756 B1) and Ellis (2021/0330685 A1).  
Xu is directed to the broad spectrum antiviral agent niclosamide and its therapeutic potential against SARS-CoV-2.  Title/Abstract.  
Xu discloses that “niclosamide displays promising inhibitory activity against SARS-CoV replication with an EC50 value of less than 0.1 μM in Vero E6 cells and inhibits MERS-CoV replication by up to 1000-fold at 48 h p.i. at a concentration of 10 μM in Vero B4 cells.”  Page 912.  “SARS-CoV-2,” Xu continues, “belongs to the genus Betacoronavirus, the same as SARS-CoV and MERS-CoV, sharing 79.5% sequence identity to that of SARS-CoV.”  Id.  
Xu concludes that “[t]hese findings, together with its broad antiviral properties, indicate that niclosamide, an inexpensive and well-tolerated old drug, may be repurposed with therapeutic potential applications to combat COVID-19.”  Id.  The examiner notes that niclosamide is identified as a Wnt inhibitor on page 91 of the specification of the present application, as originally filed 20 February 2021.  
Xu additionally discloses that “remdesivir, an experimental antiviral drug candidate by Gilead currently advanced into human clinical trials to treat COVID-19 in both China and the U.S., was reported to improve patient outcomes in a recent study….”  (Emphasis added) Page 909.  Furthermore, “[i]t is reported that some existing drugs or drug candidates such as remdesivir, an RNA-dependent RNA polymerase (RdRp) inhibitor, and lopinavir/ritonavir (protease inhibitors) against Ebola or HIV may be repurposed through fast-track human clinical trials as effective therapies to combat deadly COVID-19 and save hundreds of patient lives.”  (Emphasis added) Page 912.  
First, although Xu identifies niclosamide (a Wnt inhibitor) and remdesivir (an RdRp inhibitor) as promising therapeutics for clinical use in the treatment of COVID-19, Xu is silent as to whether niclosamide and remdesivir can be co-administered to treat COVID-19.  Consequently, Xu does not anticipate any of Applicant’s claims.  Nevertheless, prior to the time of filing, a person having ordinary skill in the art would have been motivated by Xu to co-administer niclosamide and remdesivir to a patient suffering from COVID-19, in an effort to treat that disease even more effectively, especially considering those medications employ different mechanisms of action.  MPEP § 2144.06(I) (“‘It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art.’”), quoting In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980).  
Second, Xu is silent regarding whether the niclosamide and remdesivir can be administered by inhalation.  As explained below, the following two references, in combination, compensate for this deficiency: Glick and Ellis.
Glick is directed to methods of treating COVID-19 by administering niclosamide.  Abstract.  
Glick teaches that the niclosamide can be administered via inhalation and identifies intranasal inhalation as suitable for the treatment of COVID-19.  Abstract; see also column 64, lines 36-67.  
Glick additionally teaches that niclosamide can be formulated as a nasal spray.  Column 68, lines 5-34.  
Ellis is directed to inhalation formulations comprising the compound of Formula Ia for the treatment of viral infections.  Abstract.  
Ellis teaches that the compound of Formula Ia is remdesivir.  Para. [0051].  
Ellis additionally teaches that remdesivir can be administered by inhalation to treat SARS-Cov-2.  Paras. [0252]-[0254].  
The examiner notes that Ellis claims the benefit of Provisional Application No. 63/005,724, which was filed on 06 April 2020.  The ’724 Provisional provides support for each of the foregoing teachings.  Applicant is referred to the Abstract, to pages 6 and 41-42, and to claims 55-59 of the ’724 Provisional.  Therefore, for the purpose of this rejection, Ellis has an effective filing date of 06 April 2020.  35 U.S.C. 100(i)(1) and 102(a)(2).  
Prior to the time of filing, a person having ordinary skill in the art would have been motivated by Glick and Ellis to modify Xu by administering the niclosamide and remdesivir to a COVID-19 patient via inhalation, in an effort to treat COVID-19 more effectively by delivering those two medications directly to the respiratory system, which is the primary site of action for the SARS-CoV-2 virus. 
The specification of the present application, as originally filed 20 February 2021, establishes that COVID-19 qualifies as a lung inflammatory disease.  Paragraph [0036], which is set forth on page 9, states that “[r]espiratory infections also involve inflammatory processes” and that “[r]espiratory infections are mostly manifested as bacterial or viral infections affecting the nose, throat, epiglottis, trachea, and the lungs.”  Emphasis added. Similarly, paragraph [0071], which is set forth on page 17, states that “[i]n yet a further embodiment, the at least one of the respiratory tract inflammatory disease, the central nervous system inflammatory disease, and the vasculitis comprises at least one of a viral infection of the lung, a viral brain encephalitis, and a brain vasculitis….”  Emphasis added.  Applicant is reminded that “[d]uring patent examination, the pending claims must be ‘given their broadest reasonable interpretation consistent with the specification.’”  MPEP § 2111.  
In regard to the last paragraph of claim 22, the examiner notes that a <wherein> clause in a method claim is not given weight when it simply expresses the intended result of a process step positively recited.  MPEP § 2111.04(I), quoting Minton v. Nat’l Ass’n of Securities Dealers, Inc., 336 F.3d 1373, 1381, 67 USPQ2d 1614, 1620 (Fed. Cir. 2003)).  
In sum, Xu in view of Glick and Ellis renders claim 22 prima facie obvious.  
Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Xu in view of Glick and Ellis, as applied above to claim 22, in view of Sanders (“Pharmacologic treatments for coronavirus disease 2019 (COVID-19): a review.” JAMA (13 April 2020): 1824-1836. doi:10.1001/jama.2020.6019).  
Xu is silent as to whether an anti-vascular endothelial growth factor (anti-VEGF) can be co-administered to treat SARS-CoV-2.  As explained below, Sanders compensates for this deficiency.
Sanders is directed to pharmacologic treatments for SARS-CoV-2.  Abstract.  
Sanders teaches that bevacizumab is an anti-VEGF medication that is in clinical trials in China or available for expanded access in the US for treatment of COVID-19.  Page 1831, left column.  
Prior to the time of filing, a person having ordinary skill in the art would have been motivated by Sanders to modify Xu by administering bevacizumab (an anti-VEGF medication) along with the niclosamide and remdesivir to a patient suffering from COVID-19, in an effort to treat that disease even more effectively, especially considering each of those three medications employs a different mechanism of action.  MPEP § 2144.06(I) (quoted supra).  Therefore, claim 23 is prima facie obvious.
Claims 1-3 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Xu (“Broad spectrum antiviral agent niclosamide and its therapeutic potential.” ACS infectious diseases 6.5 (March 3, 2020): 909-915) in view of Moriguchi (“A first case of meningitis/encephalitis associated with SARS-Coronavirus-2.” International journal of infectious diseases 94 (April 3, 2020): 55-58. https://doi.org/10.1016/j.ijid.2020.03.062), Glick (US 10,980,756 B1) and Ellis (2021/0330685 A1).
Xu is directed to the broad spectrum antiviral agent niclosamide and its therapeutic potential against SARS-CoV-2.  Title/Abstract.  
Xu discloses that “niclosamide displays promising inhibitory activity against SARS-CoV replication with an EC50 value of less than 0.1 μM in Vero E6 cells and inhibits MERS-CoV replication by up to 1000-fold at 48 h p.i. at a concentration of 10 μM in Vero B4 cells.”  Page 912.  “SARS-CoV-2,” Xu continues, “belongs to the genus Betacoronavirus, the same as SARS-CoV and MERS-CoV, sharing 79.5% sequence identity to that of SARS-CoV.”  Id.  
Xu concludes that “[t]hese findings, together with its broad antiviral properties, indicate that niclosamide, an inexpensive and well-tolerated old drug, may be repurposed with therapeutic potential applications to combat COVID-19.”  Id.  The examiner notes that niclosamide is identified as a Wnt inhibitor on page 91 of the specification of the present application, as originally filed 20 February 2021.  
Xu additionally discloses that “remdesivir, an experimental antiviral drug candidate by Gilead currently advanced into human clinical trials to treat COVID-19 in both China and the U.S., was reported to improve patient outcomes in a recent study….”  (Emphasis added) Page 909.  Furthermore, “[i]t is reported that some existing drugs or drug candidates such as remdesivir, an RNA-dependent RNA polymerase (RdRp) inhibitor, and lopinavir/ritonavir (protease inhibitors) against Ebola or HIV may be repurposed through fast-track human clinical trials as effective therapies to combat deadly COVID-19 and save hundreds of patient lives.”  (Emphasis added) Page 912.  
First, although Xu identifies niclosamide (a Wnt inhibitor) and remdesivir (an RdRp inhibitor) as promising therapeutics for clinical use in the treatment of COVID-19, Xu is silent as to whether niclosamide and remdesivir can be co-administered to treat COVID-19.  Nevertheless, prior to the time of filing, a person having ordinary skill in the art would been motivated by Xu to co-administer niclosamide and remdesivir to a patient suffering from COVID-19, in an effort to treat that disease even more effectively, especially considering those medications employ different mechanisms of action.  MPEP § 2144.06(I) (“‘It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art.’”), quoting In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980).  
Second, Xu is silent as to whether the niclosamide (a Wnt inhibitor) and the remdesivir (an RdRp inhibitor) can be administered to a patient who is suffering also from encephalitis (in addition to COVID-19).  As explained below, Moriguchi compensates for this deficiency.
Moriguchi is directed to “[a] first case of meningitis/encephalitis associated with SARS-Coronavirus-2” (title).
Moriguchi teaches that SARS-CoV-2 virus has “neuroinvasive potential” (page 2) and “describes the first case of the patient, which brought in by the ambulance due to a convulsion accompanied by unconsciousness, was diagnosed with aseptic encephalitis with SARS-CoV-2 RNA in cerebrospinal fluid” (page 5, emphasis added).  
Moriguchi additionally teaches that “[i]n the present case, MRI demonstrated the abnormal findings of medial temporal lobe including hippocampus suggesting encephalitis, hippocampal sclerosis or post convulsive encephalitis” (page 5, emphasis added).
Moriguchi concludes that “[i]t should be kept in mind that the symptoms of the encephalitis or cerebropathia may be the first indication, as well as respiratory symptoms, to find the hidden SARS-CoV-2 patients” (page 5, emphasis added).
Prior to the time of filing, a person having ordinary skill in the art would have been motivated by Moriguchi to modify Xu by administering the niclosamide and the remdesivir to a patient suffering from COVID-19 even if the patient was suffering from encephalitis also, because Moriguchi suggests that encephalitis is caused by COVID-19.
Third, Xu is silent regarding whether the niclosamide and remdesivir can be administered by inhalation.  As explained below, the following two references, in combination, compensate for this deficiency: Glick and Ellis.
Glick is directed to methods of treating COVID-19 by administering niclosamide.  Abstract.  
Glick teaches that the niclosamide can be administered via inhalation and identifies intranasal inhalation as suitable for the treatment of COVID-19.  Abstract; see also column 64, lines 36-67.  
Glick additionally teaches that niclosamide can be formulated as a nasal spray.  Column 68, lines 5-34.  
Ellis is directed to inhalation formulations comprising the compound of Formula Ia for the treatment of viral infections.  Abstract.  
Ellis teaches that the compound of Formula Ia is remdesivir.  Para. [0051].  
Ellis additionally teaches that remdesivir can be administered by inhalation to treat SARS-Cov-2.  Paras. [0252]-[0254].  
The examiner notes that Ellis claims the benefit of Provisional Application No. 63/005,724, which was filed on 06 April 2020.  The ’724 Provisional provides support for each of the foregoing teachings.  Applicant is referred to the Abstract, to pages 6 and 41-42, and to claims 55-59 of the ’724 Provisional.  Therefore, for the purpose of this rejection, Ellis has an effective filing date of 06 April 2020.  35 U.S.C. 100(i)(1) and 102(a)(2).  
Prior to the time of filing, a person having ordinary skill in the art would have been motivated by Glick and Ellis to modify Xu by administering the niclosamide and remdesivir to a COVID-19 patient via nasal inhalation, in an effort to treat COVID-19 more effectively by delivering those two medications directly to the respiratory system, which is the primary site of action for the SARS-CoV-2 virus.
In regard to the last paragraph of claim 1, the examiner notes that a <wherein> clause in a method claim is not given weight when it simply expresses the intended result of a process step positively recited.  MPEP § 2111.04(I), quoting Minton v. Nat’l Ass’n of Securities Dealers, Inc., 336 F.3d 1373, 1381, 67 USPQ2d 1614, 1620 (Fed. Cir. 2003)).  
In sum, claims 1-3 and 7 are rendered prima facie obvious by Xu in view of Moriguchi, Glick, and Ellis.
Claims 4 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Xu in view of Moriguchi, Glick and Ellis, as applied above to claims 1-3 and 7, and further in view of Meinert (US 8,986,738 B2) and Pulivendala (“Inhalation of sustained release microparticles for the targeted treatment of respiratory diseases.” Drug delivery and translational research 10.2 (December 23, 2019): 339-353).  
Xu is silent as to whether a semifluorinated alkane and polymeric slow release nano- or micro-particles can be used as carriers for the niclosamide and remdesivir combination.  As explained below, the following two references compensate for this deficiency:  Meinert and Pulivendala.  
Meinert is directed to “a medical aid for the direct transport of at least one drug into lung regions of a patient, in which at least one semifluorinated alkane is provided as the active substance carrier.”  Column 1, lines 51-54.  
Meinert teaches that the semifluorinated alkane (SFA) allows for efficient transport of active substances to the lung region by inhalation.  Column 2, lines 28-38; column 3, lines 28-44.  “By virtue of making use of the very large exchange area [of the lungs],” Meinter continues, “active substances can be applied in that way, which is poorly possible or not possible at all in the conventional fashion, orally or by injection.”  Column 2, lines 39-42.  Meinert teaches that the semifluorinated alkanes, by virtue of their vapor pressure which is high at body temperature, are successively exhaled while the active substances which are less readily volatile remain deposited.  Column 3, lines 42-44.  
Meinert additionally teaches that the active substance can be an antiviral agent (column 9 at claim 1) in the form of a colloidal dispersion.  Column 3, lines 6-8; see also column 3, line 62 (virostatic agent).  
Pulivendala is directed to the “[i]nhalation of sustained release microparticles for the targeted treatment of respiratory diseases.”  Title. 
Pulivendala teaches that “[i]nhalational drug delivery has become a mainstay of respiratory care to treat various respiratory disorders including respiratory attacks and chronic infections associated with lung on which millions of people depend.”  Page 351.  “Regional administration of drug into lungs,” Pulivendala continues, “offers a unique protection at target site of action because of high doses of drug available to elicit the therapeutic effect without any side effects.”  Id.  Pulivendala provides that “[g]iven the promising effects of drug-loaded microparticles delivered through pulmonary route for sustained release in pre-clinical models, transition of this targeted approach to the clinical setting seems quite attainable in the near future.”  Id.  
In Figure 3 (page 349), Pulivendala additionally teaches that drug-loaded microparticles can achieve sustained release in deeper tissues of the lung to treat pulmonary infections.  
Furthermore, Pulivendala teaches that poly(lactic-co-glycolic) acid (PLGA) “is the most common and widely used biodegradable polymer for encapsulation and sustained drug release” and that “[i]t has been reported that drug release from PLGA-based microparticles and nanoparticles is biphasic—initial ‘burst’, followed by a zero-order drug release phase and is bound to follow Higuchi’s model”  Page 345.  
Prior to the time of filing the present application, the teachings of Meinert and Pulivendala would have been motivated a person having ordinary skill in the art to modify Xu by formulating the niclosamide and remdesivir combination in PLGA-based microparticles with a semifluorinated alkane carrier to render them especially suitable for delivery to the lungs via inhalation.  Therefore, claims 4 and 6 are prima facie obvious.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Xu in view of Moriguchi, Glick, Ellis, Meinert and Pulivendala, as applied above to claims 4 and 6, and further in view of Sanders (“Pharmacologic treatments for coronavirus disease 2019 (COVID-19): a review.” JAMA (13 April 2020): 1824-1836. doi:10.1001/jama.2020.6019).  
Xu, as modified above, is silent as to whether a viral specific antibody can be conjugated to the microparticle.  As explained below, Sanders compensates for this deficiency.
Sanders is directed to pharmacologic treatments for SARS-CoV-2.  Abstract.  
Sanders teaches that “[a]nother potential adjunctive therapy for COVID-19 is the use of convalescent plasma or hyperimmune immunoglobulins” and that “[t]he rationale for this treatment is that antibodies from recovered patients may help with both free virus and infected cell immune clearance.”  (Emphasis added) Page 1831, left column.  
Prior to the time of filing the present application, the teachings of Baum and/or Sanders would have motivated a person having ordinary skill in the art to modify Xu (as modified above) by (i) conjugating antibodies from patients who recovered from COVID-19 to the PLGA-based microparticles to render the antibodies especially suitable for delivery to the lungs via inhalation and, thereafter, (ii) administering that formulation by inhalation to a person suffering from COVID-19, in an effort to better target those medications to the lungs, i.e., the primary site of action for the SARS-CoV-2 virus.  Furthermore, in regard to the “while carrying at least two antiviral medications” limitation, the examiner notes that the addition of a second antiviral medication is prima facie obvious given that Xu discloses additional antivirals on page 912, left column (MPEP § 2144.06(I)).  In sum, claim 5 is prima facie obvious.  
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Xu in view of Moriguchi, Glick and Ellis, as applied above to claims 1-3 and 7, and further in view of Cagno (“Methylene Blue has a potent antiviral activity against SARS-CoV-2 in the absence of UV-activation in vitro.” bioRxiv (August 14, 2020)), Belen-Apak (“The old but new: Can unfractioned heparin and low molecular weight heparins inhibit proteolytic activation and cellular internalization of SARS-CoV2 by inhibition of host cell proteases?” Medical hypotheses 142 (April 20, 2020): 109743), Diao (“Human kidney is a target for novel severe acute respiratory syndrome coronavirus 2 (SARS-CoV-2) infection.” MedRxiv (April 10, 2020), and Tandukar (“Continuous renal replacement therapy: who, when, why, and how.” Chest 155.3 (2019): 626-638).
Xu is silent as to whether methylene blue and low molecular weight heparin can be administered, in addition to the niclosamide and remdesivir.  Additionally, Xu is silent as to whether continuous renal replacement therapy (CRRT), e.g., hemodialysis, should be performed on the COVID-19 patient.  Consequently, Xu does not satisfy claim 16.  As explained below, the following four references compensate for this deficiency: Cagno, Belen-Apak, Diao, and Tandukar.  
Cagno is directed to the potent antiviral activity of methylene blue against SARS-CoV-2.  
Cagno teaches that “[m]ethylene Blue (MB) is an FDA and EMA approved drug with an excellent safety profile” (page 3, line 8) and “our results support the possibility to use MB in clinical studies against SARS-CoV2 in the initial phases of the disease.”  Page 6, lines 17-18.  “Based on its known mechanisms of actions,” Cagno continues, “MB will destroy extracellular viruses limiting viral replication and spread beyond the upper respiratory tract.”  Pages 6-7 (bridging sentence).  
Belen-Apak is directed to heparin and its ability to inhibit host cell proteases and, thereby, inhibit proteolytic activation and cellular internalization of SARS-CoV2.  Title/Abstract.  
Belen-Apak identifies low molecular weight (LMW) heparins as candidates for targeting protease cleavage and cellular entrance of SARS-CoV2.  Page 2.  Additionally, Belen-Apak teaches that tinzaparin and dalteparin, both of which are LMW heparins, can be beneficial in treating hyperinflammation, macrophage activating syndrome (MAS), and Acute Respiratory Distress Syndrome (ARDS), all of which are complications of COVID-19.  Page 2 and Abstract.  
Diao is directed to the effect of SARS-CoV-2 infection on kidney function.  Title/Summary.  
Diao teaches that “the SARS-CoV-2 virus can directly infect human renal tubules and consequently lead to acute renal tubular injury.”  Page 8.  
Diao suggests “applying potential interventions including continuous renal replacement therapies (CRRT) for protecting kidney function in COVID-19 patients, particularly for ARF cases, maybe a key method to preventing fatality.”  Page 8.  
Tandukar is directed to continuous renal replacement therapy (CRRT).  Title/Abstract.  
Tandukar identifies the various modalities of CRRT, all of which include hemodialysis, or hemofiltration, or hemodiafiltration.  Page 627, right column.  
Prior to the time of filing the present application, the teachings of Cagno, Belen-Apak, Diao, and Tandukar would have motivated a person having ordinary skill in the art to modify Xu by (i) also administering methylene blue and LMW heparin, in an effort to more effectively treat COVID-19 and related complications (MPEP § 2144.06(I)) and, thereafter, (ii) performing CRRT on the COVID-19 patient to mitigate the effects of renal tubular injury.  Therefore, claim 16 is prima facie obvious.  
Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Xu in view of Moriguchi, Glick and Ellis, as applied above to claims 1-3 and 7, and further in view of Rennie (US 2004/0234457 A1), Cagno (“Methylene Blue has a potent antiviral activity against SARS-CoV-2 in the absence of UV-activation in vitro.” bioRxiv (August 14, 2020)), Griffin (US 2016/0287700 A1), and Sarkar (“US FDA-approved ointment found to treat, kill viral infections including Covid-19.” Hindustan Times (22 August 2020)). 
Xu is silent as to whether methylene blue and zinc can be administered, in addition to the niclosamide and remdesivir.  Furthermore, in regard to Applicant’s recent amendment to claim 21, Xu is silent as to whether an antibiotic or antiviral ointment can be applied to the nose.  As explained below, the following four references compensate for this deficiency: Rennie, Cagno, Griffin, and Sarkar.  
Rennie is directed to “methods of preventing and treating Severe Acute Respiratory Syndrome (SARS) by the administration of respiratory tract compositions having low pH values.”  Abstract.  
Rennie teaches that “[i]t has been found, however, that respiratory tract compositions that comprise a metal compound containing zinc are also effective in preventing and treating symptoms associated with SARS.”  Paragraph [0038].  Six exemplary aqueous zinc formulations are disclosed in Table II (para. [0080]).  Samples 1-5 of Table II comprise sodium chloride and, therefore, qualify as saline solutions.  
Rennie additionally teaches that “[t]he nasal respiratory tract compositions are especially effective when the compositions are administered using nasal sprays that have a pH of from about 3.0 to about 5.5.”  Paragraph [0012]; see also claims 12-15 (reciting nasal spray).  
Cagno is directed to the potent antiviral activity of methylene blue against SARS-CoV-2.  
Cagno teaches that “[m]ethylene Blue (MB) is an FDA and EMA approved drug with an excellent safety profile” (page 3, line 8) and “our results support the possibility to use MB in clinical studies against SARS-CoV2 in the initial phases of the disease.”  Page 6, lines 17-18.  “Based on its known mechanisms of actions,” Cagno continues, “MB will destroy extracellular viruses limiting viral replication and spread beyond the upper respiratory tract.”  Pages 6-7 (bridging sentence).  
Griffin teaches that methylene blue can be administered as a spray to the nasal passages.  Paragraphs [0016], [0019], and [0020].  
Sarkar is directed to a US FDA-approved ointment found to treat, kill viral infections including Covid-19 (title).
Sarkar teaches that topical intranasal use of APTTM T3X ointment, which is available OTC, can decrease viral load of exposure by neutralizing viral infectivity within seconds (page 4/19). 
Prior to the time of filing the present application, the teachings of Rennie, Cagno, Griffin, and Sarkar would have motivated a person having ordinary skill in the art to modify Xu by further administering (i) methylene blue as a nasal spray, (ii) zinc as a saline nasal spray, and (iii) APTTM T3X as a topical intranasal ointment, in an effort to more effectively treat COVID-19 and related complications.  Therefore, claim 21 is prima facie obvious.  MPEP § 2144.06(I) (quoted supra). 
Conclusion
Claims 1-7, 16, and 21-23 are rejected.  
Claim 17 is allowed.  
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER ANTHOPOLOS whose telephone number is 571-270-5989.  The examiner can normally be reached on Monday – Friday (10:30 am – 6:30 pm).  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany P. Barham, can be reached on Monday – Friday (9:00 am – 5:00 pm) at 571-272-6175.  The fax number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/P.A./
11 June 2022


/BETHANY P BARHAM/Supervisory Patent Examiner, Art Unit 1611